DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE  on 11/24/2021 
The application contains claims 21-40; all have been examined.
This action is made Non-Final.
Previous rejections under 35 U.S.C. 103 have been withdrawn as necessitated by the claim amendments


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priestas et al. (US 20190005012), in view of Gilbert (US 6529942), in view of Lane et al. (US 20160342571)

In regards to claims 21, 28, and 35,  Priestas teaches an apparatus comprising at least one processor and at least one non-transitory memory including program code, and a display device, wherein the at least one non-transitory memory and the program code are configured to, with the processor, cause the apparatus to at least: identify a structured message object, wherein the structured message object is associated with a structured format; parse the structured message object to extract a plain text message object; storage in a database by the system (see FIG. 4 and at least para 40, 63 and claim 1, determines formatting and structure.  Extract text from structure content and stores the plain text and the formatting information separately for further processing and use).
Priestas does not specifically mentions a group-based communication interface associated with a group-based communication system
Gilbert teaches a group-based communication interface associated with a group-based communication system (teaches see col 5, lines 47-53; parsing the text on the originating device and identifying and sending text to the server for the recipients. Additionally teaches an email application allows the user to communicate send text/communication with multiple person as seen in FIG. 6, where the email is sent to multiple users at the same time, having formatting for each of them).
It would have been obvious to a person with ordinary skills in the art before the effective filling date to use the email interface of Gilbert and combine it with the teachings of Priestas, since a person would have recognize the benefit for processing email communications wich are structure communications, for further use of their content in responses from the user to others.
transmit the plain text message object to a server for storage in a database by the system.
Lane teaches transmit the plain text message object to a server for storage in a database by the system (see para 95, teaches a messaging platform system which store its data locally or on a remote database).
It would have been obvious to a person with ordinary skills in the art before the effective filling date to use the teachings of Lane to modify Priestas, since a person would have recognize the benefit for flexibility and access to the data used by the system by providing means to access the remote data from different locations.


Allowable Subject Matter
Claim 22-27, 29-34, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection as provided above.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds for rejection. See rejection above. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30 am to 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIO M VELEZ-LOPEZ/Examiner, Art Unit 2144                                                                                                                                                                                                        


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144